SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2007 (May 23, 2007) COMFORCE Corporation (Exact name of registrant as specified in its charter) Delaware 1-6081 36-2262248 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 415 Crossways Park Drive, P.O. Box 9006, Woodbury, New York 11797 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 437-3300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On May 23, 2007, Registrant issued a press release announcing the proposed partial redemption of its 12% Senior Notes.A copy of the press release is attached as Exhibit 99.1 to this Current Report.The information referenced in this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 Press release issued May 23, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMFORCE Corporation By: /s/ Harry V. Maccarrone Harry V. Maccarrone Executive Vice President and Chief Financial Officer Dated: May 23, 2007 EXHIBIT INDEX Item Description 99.1 Press release issued May 23, 2007.
